          Case 1:20-cv-03023-LJL Document 37 Filed 07/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GROSSMAN ENTERPRISES LLC,                                    1:20-cv-03023 (LJL)

                          Plaintiff,                          RULE 7.1 DISCLOSURE
                                                              STATEMENT
        -against-

 HUBBARD BROADCASTING, INC.,
 REELZCHANNEL, LLC, AMS PICTURES, INC.,
 ZUMA PRESS, INC., SHUTTERSTOCK, INC., REX
 FEATURES LIMITED, GETTY IMAGES, INC., NYP
 HOLDINGS, INC., and JOHN DOES 1-100,

                         Defendants.




       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and to enable judges and

magistrate judges of this Court to evaluate possible disqualification or recusal, the undersigned

counsel for Defendant Rex Features Limited certifies that it is wholly owned by Rex Features

Holdings Limited, which is a subsidiary owned partially by Shutterstock, Inc. and partially by

Shutterstock Netherlands B.V. No publicly held corporation owns 10% or more of any

aforementioned entity’s stock.

Dated: New York, New York
            July 28, 2020


                                                    /s/ Steven G. Mintz
                                                    Steven G. Mintz
                                                    MINTZ & GOLD LLP
                                                    600 Third Avenue, 25th Floor
                                                    New York, New York 10016
                                                    Tel: (212) 696-4848
                                                    mintz@mintzandgold.com
                                                    Attorneys for Defendant
                                                    Rex Features Limited
